Citation Nr: 0939796	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  05-22 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
the Veteran's claim of entitlement to service connection for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney 
at Law


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The Veteran had active service from March 1946 to March 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi.  

The Veteran's application to reopen the claim of service 
connection for bilateral hearing loss was previously denied 
by the Board in April 2008.  Subsequently, in August 2009, 
the Secretary and the Veteran's representative filed a Joint 
Motion to Remand the April 2008 Board decision.  The United 
States Court of Appeals for Veterans Claims (Court) concluded 
that the Board did not provide an adequate statement of 
reasons or bases regarding whether the Veteran's additional 
evidence raised a reasonable possibility of substantiating 
the claim.  

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection was denied for hearing loss by rating 
decision in March 2000.  Although the Veteran perfected an 
appeal of that decision, he withdrew that appeal in January 
2003.  

2.  The last final (unappealed) disallowance of the Veteran's 
attempt to reopen the claim was in December 2003, for a lack 
of new and material evidence.  

3.  Evidence presented since the December 2003 denial relates 
to an unestablished fact necessary to substantiate the claim 
and raises a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The December 2003 rating decision denying service 
connection for the Veteran's bilateral hearing loss is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2009).

2.  New and material evidence has been received and the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5107, 
5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

In light of the favorable outcome of this appeal with respect 
to the issue of whether new and material evidence has been 
submitted to reopen the claim (reopening of the claim by the 
Board), any perceived lack of notice or development is not 
prejudicial. See 38 U.S.C.A. §§ 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Because the claim 
has been reopened, any deficiency regarding notice of the 
basis for a prior final denial of a claim, or what 
information or evidence is necessary to reopen a claim, is 
not prejudicial to the veteran's claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).




New and Material Evidence

Relevant Laws and Regulations

In June 2005, the RO declined to reopen the Veteran's claim 
of entitlement to service connection for bilateral hearing 
loss.  As previously discussed, irrespective of the RO's 
actions, the Board must decide whether the Veteran has 
submitted new and material evidence to reopen his claim of 
service connection for bilateral hearing loss.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

Bilateral Hearing Loss

The Veteran's claim was originally denied in a March 2000 
rating decision because there was no evidence suggesting that 
the Veteran's bilateral hearing loss was related to his 
military service.  The RO denied the Veteran's claim to 
reopen his claim of entitlement to service connection for 
bilateral hearing loss in December 2003, noting that the 
Veteran had not submitted evidence suggesting that his 
hearing loss was related to military service.  Therefore, for 
the evidence to be material in this case, it must address 
this unestablished fact.  

That having been said, the Board finds that the Veteran has 
submitted evidence at least addressing this unestablished 
fact.  Specifically, the Board received a letter in January 
2004 prepared by a physician with the initials J.R.H.  
According to Dr. H, the Veteran reported a history of 
ruptured ear drums during military service.  Dr. H noted that 
a ruptured ear drum could "obviously" cause some hearing 
problems.  VA received another letter from Dr. H in September 
2004, indicating that he had no way of determining whether 
the Veteran's current hearing loss manifested during his 
military service.  The Veteran has submitted evidence 
suggesting that if he did in fact have a ruptured ear drum 
during service, it could have resulted in some hearing loss.  
Therefore, this evidence relates to an unestablished fact 
necessary to substantiate the claim and, when affording the 
Veteran the full benefit of the doubt, it raises a reasonable 
possibility of substantiating the claim.  

Based on the above evidence, the Board concludes that the 
Veteran has submitted new and material evidence.  As such, 
the Veteran's claim of service connection for bilateral 
hearing loss is reopened.  




ORDER

New and material evidence has been received and the Veteran's 
claim of entitlement to service connection for bilateral 
hearing loss is reopened.  


REMAND

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is necessary when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d).

Given the preceding evidence, and the fact that the Veteran's 
service treatment records cannot be located, it appears that 
a VA audiology examination for the purpose of a nexus opinion 
is necessary.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The Veteran should be afforded VA 
audiology examination to determine the 
nature and etiology of any current 
bilateral hearing loss. The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination of the Veteran, and the 
examiner should note that the relevant 
evidence was reviewed.  Among other 
things, the examiner should indicate 
whether there is any evidence that the 
Veteran's ear drum(s) ruptured in the 
past.   The examiner should then offer an 
opinion as to whether it is at least as 
likely as not that bilateral hearing loss 
is causally related to the Veteran's 
active service.  

2.  Then, the RO should adjudicate the 
claim for service connection for 
bilateral hearing loss.  The RO should 
take into consideration, among other 
things, the fact that the Veteran's 
service treatment records are missing, 
and the lay evidence of record.  If the 
determination remains unfavorable to the 
Veteran, the RO must issue a supplemental 
statement of the case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


